Title: To John Adams from Timothy Pickering, 8 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 8. 1798

The inclosed letter from Huberd Rees of Claremont County, So. Carolina, I received to-day, and with great pleasure forward it, with the address from the people of that county to You and both Houses of Congress expressing such just sentiments of the “perfidious” French Republic, and of duty towards their own country.
I have the honor to be / most respectfully / sir, your obt. servant
Timothy Pickering